Katz, J., with whom Berdon, J.,
joins, dissenting. I disagree with the majority’s conclusion that the defective jurat did not invalidate the warrant.
“It has long been recognized that . . . rules of criminal procedure are to be strictly construed to protect the fundamental constitutional right to liberty. See State v. Tedesco, 175 Conn. 279, 291, 397 A.2d 1352 (1978); State v. Moore, 158 Conn. 461, 465, 262 A.2d 166 (1969); Perry v. Johnson, 37 Conn. 32, 35 (1870).” State v. Cook, 183 Conn. 520, 522, 441 A.2d 41 (1981); see also State v. Genotti, 220 Conn. 796, 807, 601 A.2d 1013 (1992). Additionally, this court has specifically directed that strict construction of statutory provisions pertaining to search warrants is imperative. See State v. Surowiecki, 184 Conn. 95, 98, 440 A.2d 798 (1981); State v. Cook, supra, 523. Although the majority acknowledges this rule of strict construction, it *39nevertheless concludes that “[n]either the commonly approved definition of the term ‘affidavit’ nor [General Statutes] § 54-33a (c) requires a signed jurat.” Such a conclusion is inconsistent with our precedent.
In State v. Surowiecki, supra, 184 Conn. 97, we strictly construed the word “issue” contained in § 54-33a (c)1 as requiring a lawful signature on a search warrant in order to ensure its validity. See State v. Cook, supra, 183 Conn. 523 (holding that arrest warrant signed only by assistant clerk of Superior Court was defective, even though judge, who should have signed warrant, had found probable cause to support it). In that case, the judge reviewed the search warrant application, found that it established probable cause for a search of the areas listed and for a seizure of the items described, administered the oath to the affiant and signed the jurat on the application. State v. Surowiecki, supra, 96. Because of “ ‘a mere oversight,’ ” however, the judge inadvertently failed to sign the actual search warrant. Id. Despite the existence of undisputed extrinsic evidence proving the judge’s intention to sign the search warrant,2 we nevertheless concluded that the judge could not properly have “issued” the search warrant until he had fully performed the act of issuing. Id., 97. We stated that the judge’s signature on the search warrant represented the “identifiable objective manifestation of his subjective intent to issue the search warrant,” and therefore concluded that in the absence of such a signature, issuance was not complete. Id. We thus strictly construed the word *40“issue” to require a lawful signature on a search warrant by the person authorized to issue it, despite the fact that neither the legal lexicon nor the commonly approved definition of the term “issue” required such a result. Id.
The majority concludes that State v. Surowiecki, supra, 184 Conn. 95, is satisfied in this case because the section of the warrant directing the search was signed by the issuing judge. By so disposing of Sur-owiecki, however, the majority misses the point. That is, the majority fails to explain why in Surowiecki we strictly construed the word “issue” to require a lawful signature, yet decline in this case to construe strictly the terms “affidavit” or “sworn to” to require the same.
The majority’s conclusion that an unsigned jurat does not affect the validity of a warrant when it is proven by extrinsic evidence that the affidavit was properly sworn to is also inconsistent with J. C. Penney Properties, Inc. v. Peter M. Santella Co., 210 Conn. 511, 555 A.2d 990 (1989). In J. C. Penney Properties, Inc., we construed General Statutes § 49-34 (1) (C),3 directing that a certificate of mechanic’s lien must be “sworn to” by the claimant, to require a written recital of the oath-taking on the certificate. Id. We did so despite both the existence of extrinsic evidence proving that an oath had been administered, and the fact that § 49-34 did not explicitly require that the oath-taking be memorialized in writing. Id., 512, 518. We reasoned: “In con*41sidering a statute that authorizes a certificate of mechanic’s lien in writing ... we cannot ascribe to the legislature an intent that an essential part of this certificate need not be in writing. ... To validate a certificate without a written oath would invite confusion, delay and uncertainty into an area where certainty and complete compliance with the statutory requirements are of paramount importance to interested parties and the general public.” Id., 518. We further reasoned that “ ‘[t]o hold there need be no [sworn statement] attached would open the door to fraud difficult to detect.’ ” Id., quoting Cook Borden & Co. v. Commonwealth, 293 Mass. 174, 180, 199 N.E. 551 (1936).
It is significant that in J. C. Penney Properties, Inc. v. Peter M. Santella Co., supra, 210 Conn. 514, we “endorsed a policy favoring liberal construction of claimed inadequacies in certificates of mechanics’ liens in order to achieve the remedial purposes of the mechanics’ lien statutes.” See also H & S Torrington Associates v. Lutz Engineering Co., 185 Conn. 549, 553, 441 A.2d 171 (1981) (“[provisions of mechanics’ lien law should be liberally construed so as to reasonably and fairly implement its remedial intent”). Thus, we held that, even if liberally construed, the words “sworn to” contained in § 49-34 required a writing. J. C. Penney Properties, Inc. v. Peter M. Santella Co., supra, 518. Certainly, a strict construction of the same words as used in a criminal statute should require nothing less.
Indeed, the policies guiding strict construction of criminal statutes are even more compelling than those justifying our liberal construction of § 49-34.1 can think of no sphere in which “certainty and complete compliance with the statutory requirements” are of greater “importance to interested parties and the general public” than in the area of fundamental constitutional rights. Id., 518. To validate a warrant that lacks a com*42pleted jurat “would invite confusion, delay and uncertainty” into that arena. Id.
These same policies have persuaded other state courts to hold invalid an affidavit supporting a search warrant in the absence of a valid jurat. See, e.g., Commonwealth v. Dozier, 5 Mass. App. 865, 366 N.E.2d 1270 (1977) (motion to suppress evidence seized from defendant’s apartment and automobile pursuant to search warrant supported by affidavit on which jurat was unsigned properly allowed because document was inadequate on its face as basis for warrant); Commonwealth v. McAfee, 230 Pa. Super. 336, 339, 326 A.2d 522 (1974) (provision in Pennsylvania constitution that warrant be “supported by oath or affirmation subscribed to by the affiant” implies that there be some written record of fact that affiant was in fact sworn, to which he can subscribe, and mere oral testimony that affidavit upon which warrant issued was made under oath would not comply with this clause); see also footnote 5 of the majority opinion and cases cited therein.
I conclude that in the absence of a completed jurat, the affidavit signed by Detectives Grabowski and Perodeau was not properly sworn to and that the warrant was therefore invalid. Finally, I do not agree with the state that the “good faith” exception to the exclusionary rule approved in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984), is applicable to this invalid search warrant. I agree with the Appellate Court that we decided that issue in State v. Marsala, 216 Conn. 150, 579 A.2d 58 (1990). Accordingly, I would affirm the. judgment of the Appellate Court.

 In State v. Surowiecki, supra, 184 Conn. 97, we construed that portion of General Statutes § 54-33a (c) which provides that if a judge “is satisfied that grounds for the [warrant] application exist or that there is probable cause to believe that they exist, he [or she] shall issue a warrant identifying the property and naming or describing the person, place or thing to be searched.” (Emphasis added.)


 There was “no dispute that the judge intended to sign the search warrant . . . .” State v. Surowiecki, supra, 184 Conn. 96.


 General Statutes § 49-34 (1) (C) provides: “certificate of lien to be recorded and notice given to owner. A mechanic’s lien is not valid, unless the person performing the services or furnishing the materials, (1) within ninety days after he has ceased to do so, lodges with the town clerk of the town in which the building, lot or plot of land is situated a certificate in writing, which shall be recorded by the town clerk with deeds of land . . . (C) subscribed and sworn to by the claimant. . . .’’(Emphasis added.)